IN THE UNITED STATES DISTRICT COURT

FOR THE
WESTERN DISTRICT OF VIRGINIA
DANVILLE DIVISION
UNITED STATES OF AMERICA
V. : Crirninal Number: 4:18-CR-0001 l

MARCUS JAY DAVIS : Et al.

DEFENI)ANT TENIKQUA FULLER’S RESPONSE IN OPPOSITION TO THE UNITED
STATES’ MOTION REGARDING JURY COMPOSITION

Comes now Defendant Tenikqua Fuller, and endorses, joins, and adopts the Response in
Opposition to the United States’ Motion Regarding Jury Cornposition filed by her co-defendant,
Marcus Jay Davis, on April 12, 2019 (ECF 407).

2018.
TENIKQUA FULLER

By: [s[ Correy A. Diviney

Correy A. Diviney, Esq. (VSB #74833)

STRICKLAND, DIVINEY & SEGURA

P. O. BOX 2866

Roanoke, VA 24001

Telephone (540) 982‘778'7

FHXZ (540) 342'2909

correy@Stricklandattorneys.corn
Counsel for defendant Fuller

CERTIFICATE OF SERVICE
I hereby certify that on the 12th of April, 2019, I electronically filed the foregoing

With the Clerk of the Court using the CM/ECF System Which Will send notification of
such filing to all counsel of record.

ZSZ Correy A. Diviney

Case 4:18-cr-00011-|\/|FU-RSB Document 413 Filed 04/12/19 Page 1 of 1 Pageid#: 1515

